Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                DETAILED ACTION
Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                                              Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. 16/100,863.

Specification
The disclosure is objected to because of the following informalities: 
Regarding claims 2, 7, 12 and 17, recites “Ts with a value of 1480000 × 4096  seconds, upon a review of specification, examiner noted Ts value is not written in specification. Parent application  does have support for Ts with a value of 1480000 × 4096  seconds. Thus examiner recommend to write this value in current application specification as well. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-12 of U.S. Patent No. 11,109,338 B2, to Choi et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Choi et al.  also claims:
A method performed by a terminal in a wireless communication system, the method comprising: 5receiving, from a base station, a message including configuration information associated with a bandwidth part (BWP) for transmitting an uplink signal; receiving, from the base station, first information on a timing advance (TA) command for adjusting a current timing of an uplink transmission; 10determining a timing of the uplink transmission based on second information and the first information; and transmitting, to the base station, the uplink signal on the BWP using the determined timing of the uplink transmission, wherein the configuration information includes information on a subcarrier 15spacing for the BWP, and wherein the second information is determined based on an index value corresponding to the subcarrier spacing for the BWP, the index value being determined based on the information on the subcarrier spacing for the BWP.
Claim 1 of Choi et al.   recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Choi et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Choi et al. with the only difference being the omission of the additional limitations recited in claim 1 of Choi et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ   184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Choi et al, and the omission of the additionally recited limitations of claim 1 in Choi et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to further defining wherein the second information is determined by: (10242-u) Ts, where the p is the index value corresponding to the subcarrier spacing for the BWP, and the Ts is a time unit applied to the wireless communication system in claim 1 of Choi et al.  
Similarly subject matter of claims 6, 11 and 16 recites similar subject matter as recited in claims 4, 7 and 10 of Choi et al. 

Regarding claims 2-3 of the present application, Choi et al. also claims those limitations in claim 1 as:
Claim 2:  The method of claim 1,  wherein the second information is determined by: (10242-u) Ts, where the p is the index value corresponding to the subcarrier spacing for the BWP, and the Ts is a time unit applied to the wireless communication system (Choi et al.  Claim 1).  It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 2 in the present application are also recited in claim 1 of Choi et al, and the omission of the additionally recited limitations of claim 1 in Choi et al. does not change the functions of the limitations recited in claim 2 of the present application since the omitted limitations.

Claim 3: wherein the index value is determined one of 0, 1, 2, 3, 4, and 5 (claim 1 of Choi et al.)

 
Regarding claim 4 of the present application, Choi et al. also claims the identical limitations as wherein the BWP includes a first BWP and a second BWP, and wherein, in case that a first subcarrier spacing of the first BWP is different from a second subcarrier spacing of the second BWP, the second information is 5determined based on one of the first subcarrier spacing and the second subcarrier spacing.   (Choi et al., Claim 2).

Regarding claims 5, of the present application, Choi et al.  also claims the identical limitations as The method of claim 4, wherein, in case that the first subcarrier spacing is greater than the second subcarrier spacing, the second information is 10determined based on the first subcarrier spacing.
 (Choi et al., Claim 3).
Similarly subject matter of claims 7-10, 12-15 and 17-20 recites similar subject matter as recited in claims 1-3, 4-6, 7-9 and 10-12 of Choi et al. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0229152  A1) in view of Kwon  et al. (US 2014/0086213 A1) and further in view of Shimezawa (US 2019/0174516) and further in view of 3GPP TSG-RAN R4-1706716 (Ericsson, hereinafter referend as 3GPP document, reference listed in IDS).
Regarding claim 1, Park discloses a method performed by a terminal in a wireless communication system, the method comprising: 5receiving, from a base station, a message including configuration information associated with a bandwidth part (BWP) for transmitting an uplink signal (Fig. 11 discloses receiving from the base station the configuration information. Base station provides configuration information to the terminal where it can include at least one of subcarrier spacing information, bandwidth information, frequency information and cyclic prefix information), wherein the configuration information includes information on a subcarrier 15spacing for the BWP (Paragraphs 0031, 0037, 0066, 0080, 0165 disclose receiving, from the base station, configuration information, of the at least one of the first bandwidth parts, comprising subcarrier spacing information); the second information corresponding to the subcarrier spacing for the BWP (Paragraphs 0037-0042, 0048-0051 and 0063-0066 disclose receiving, from the base station, configuration information, of the at least one of the first bandwidth parts, comprising subcarrier spacing information And a plurality of time intervals defined using a plurality of subcarrier spacing). 
Park does not disclose the mechanism of receiving, from the base station, first information on a timing advance (TA) command for adjusting a current timing of an uplink transmission; 10determining a timing of the uplink transmission based on second information and the first information; and transmitting, to the base station, the uplink signal on the BWP using the determined timing of the uplink transmission and index value.

In an analogous art, Kwon discloses receiving, from the base station, first information on a timing advance (TA) command for adjusting a current timing of an uplink transmission (Paragraphs 0091 disclose the base station transmits random access response message to the mobile station. The random access response message includes a timing advance command field. The timing advance command field indicates a uplink timings and timings are denoted by using indexing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kwon to the system of Park to provide an apparatus and method for performing uplink synchronization in a multiple component carrier system (Abstract, Kwon). 
The combination of Park and kwon does not disclose determining a timing of the uplink transmission based on second information and the first information; and transmitting, to the base station, the uplink signal on the BWP using the determined timing of the uplink transmission and index value.

In an analogous art, Shimezawa disclose determining a timing of the uplink transmission based on second information and the first information (Fig. 30, paragraph 0282 disclose base station transmit setting information related to uplink transmission to the terminal device 2 first (Step S302). The setting information includes information indicating that the first mode is to be set, for example.  Then, the terminal device 2 transmits a random access channel to the base station device 1 (Step S304).  Next, the base station device 1 recognizes a reception timing at the base station device 1 on the basis of the received random access channel, generates a TA command for adjusting the transmission timing at the terminal device 2 that is a transmission source, and transmits the TA command to the terminal device 2 (Step S306) transmitting, to the base station, the uplink signal on the BWP using the determined timing of the uplink transmission (Fig. 30, paragraph 0282 disclose the terminal device 2 sets a timing advance time on the basis of the received TA command and transmits an uplink channel to the base station device 1 at a timing based on the set timing advance time (Step S308)).
  and second information, the second information corresponding to the subcarrier spacing for the BWP (Paragraph 0092 disclose the parameter sets related to a transmission signal in the NR cell.  In the example of FIG. 5, parameters of the transmission signal included in the parameter sets include subcarrier interval, the number of sub carrier per resource block in the NR cell, the number of symbols per sub frame, and a CP length type.  The CP length type is a type of CP length used in the NR cell.  For example, CP length type 1 is equivalent to a normal CP in LTE and CP length type 2 is equivalent to an extended CP in LTE); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shimezawa to the modified system of Park and Kwon to provide a communication control unit controls the transmission timing on the basis of a first parameter that is unique to the communication apparatus and a second parameter that is unique to the other communication apparatus in a case in which the first mode is set and controls the transmission timing on the basis of the second parameter in a case in which the second mode is set (Abstract, Shimezawa). 

The combination of Park, Kwon and Shimezawa don’t disclose the mechanism of wherein the second information is determined based on an index value and the index value being determined based on the information on the subcarrier spacing for the BWP. 
In an analogous art, 3GPP document discloses second information is determined based on an index value and the index value being determined based on the information on the subcarrier spacing for the BWP Pages 1-2 disclose LTE Ts = 1/ (15000x2048)
Base station determined a TA command and UE receives the TA command and applies it to the timing of uplink transmission. When different numerologies are considered (e.g. with shorter symbol duration/Ts), it could be expected that many of the uncertainties would scale according to the shorter Ts. In other words, in absolute time terms the gNB should be able to measure the signal with greater granularity, TA commands should support setting the UE timing advance with smaller steps, and the UE should also be able to implement finer adjustment for the uplink. Another way of stating this is simply that Ts becomes shorter as the subcarrier spacing is increased (TA granularity with subcarrier spacing 15KHz, subcarrier space increases and TA granularity decreased. See tables 2-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the modified system of Park, Kwon and Shimezawa to provide the gNodeB continuously measures timing of uplink signal from the UE and adjusts the uplink transmission timing by sending the Timing Advance Command to the UE. If the UE has not received a Timing Advance Command until the expiry of timeAlignmentTimer, the UE assumes that it has lost the uplink synchronization (Page 3, section 2.2). 
Regarding claim 11, claim 11 comprises substantially similar limitations as recited in claim 1, claimed as a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller (Fig. 12, terminal 100 comprises a processing unit 110 and sending unit 130, Park reference) configured to perform the steps of claim 1.

Regarding claim 6, claim 6 comprises substantially similar limitations as recited in claim 1, claimed as method performed by a base station in a wireless communication system (Fig. 12, base station 200 comprises a processing unit 210 and sending unit 230, Park reference) configured to perform the steps of claim 1.

Regarding claim 16, claim 16 comprises substantially similar limitations as recited in claim 6, claimed as a base station in a wireless communication system, the base station comprising: a transceiver; and a controller (Fig. 12, base station 200 comprises a processing unit 210 and sending unit 230, receiving unit 230, Park reference) configured to perform the steps of claim 6.

Claims 4-5, 9-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kwon et al. and further in view of  Shimezawa and  further in view of 3GPP document and further in view of Gao et al. (US 2019/0173721 A1).
Regarding claims 4, 9, 14 and 19, the combination of Park, Kwon, Shimezawa and 3GPP document do not disclose the mechanism of claims 4, 9, 14 and 19. Gao discloses wherein the BWP includes first BWP and a second BWP and wherein, in case that a first subcarrier spacing of the first BWP is different from a second subcarrier spacing of the second BWP (Table 2 discloses the mechanism of claimed language. Sub carrier spacing 15 kHz 60 kHz 240 kHz Component Carrier 1.4, 3, 5, 10, 20 MHz 20, 40, 80 MHz 20, 40, 80, 160, 320 MHz Bandwidth (MHz) OFDM symbol length (.mu.s) 66.67 .mu.s 16.67 .mu.s 4.17 .mu.s Cyclic prefix ~4.8 .mu.s ~l.2 .mu.s ~0.3 .mu.s The Number of OFDM 1 4 16 Symbols per sub-frame Sub-frame Length (ms) 0.0715 ms 0.0715 ms 0.0713 ms Frame Length (ms) 10 ms 10 ms 10 ms Note FFT Size 1024), the second information is determined based on one of the first subcarrier spacing and the second subcarrier spacing  (table 2, paragraphs 0083-0089 disclose the terminal always detects the synchronization signal (second information) according to the predefined numerology or numerologies.  For example, the terminal always detects the synchronization signal according to a sub-carrier spacing 15, 60, 240 KHz, and a symbol length, a CP length, and other parameters corresponding to the sub-carrier spacing 15 KHz. the terminal determines one or more numerologies supported or defined by a communication system as the numerology or numerologies for detecting the synchronization signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the modified system of Park, Kwon, Shimezawa and 3GPP to provide a method for detecting a synchronization signal, the method including: determining, by a terminal, a numerology for detecting the synchronization signal; and detecting, by the terminal, the synchronization signal according to the determined numerology (Abstract, Gao).

Regarding claims 5, 10, 15 and 20, the combination of Park, Kwon and Shimezawa do not disclose the mechanism of claims 5, 10, 15 and 20. In an analogous art, Gao discloses Gao discloses wherein, in case that the first subcarrier spacing is greater than the second subcarrier spacing, the second information is determined based on the first subcarrier spacing (table 2, paragraphs 0083-0089 disclose the terminal always detects the synchronization signal (second information) according to the predefined numerology or numerologies.  For example, the terminal always detects the synchronization signal according to a sub-carrier spacing 15, 60, 240 KHz, and a symbol length, a CP length, and other parameters corresponding to the sub-carrier spacing 15 KHz. the terminal determines one or more numerologies supported or defined by a communication system as the numerology or numerologies for detecting the synchronization signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the modified system of Park, Kwon, Shimezawa and 3GPP to provide a method for detecting a synchronization signal, the method including: determining, by a terminal, a numerology for detecting the synchronization signal; and detecting, by the terminal, the synchronization signal according to the determined numerology (Abstract, Gao).

Allowable Subject Matter
Claims 2-3, 7-8, 12-13 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claims 2, 7, 12 and 17 into their respective independent claims) and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20200296765 A1) discloses in Paragraph 0197, base station sends TA command for adjusting UE’s uplink transmission timing. The command receives in RAR message includes an RACH preamble sequence index detected by base station. Upon receiving an RAR for a RACH 
preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR unless a radio link on the corresponding cell/carrier is disconnected or a RACH procedure. Paragraphs 0090 and 0130 disclose the mechanism of UE perform the UL transmission in terms of subcarrier spacing and timing advance command through RAR.
Sun et al. (US 2019/0013982 A1) discloses the mechanism of the UE receives a downlink transmission and transmits an uplink channel with has different frequency domain subcarrier spacing and different time domain symbol duration.  In one embodiment, the uplink channel is a SC-FMDA-based channel.  In another embodiment, for uplink channels with large enough CP, the UE transmits the uplink channel without any transmission of the random access preamble and/or timing advance information from the eNB.  In yet another embodiment, the base station receives a first uplink channel from a first UE and receives a second uplink channel from a second UE.  The base station processes the different uplink channel by first applying filter process (Paragraphs 0054-0055)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413